S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 330TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 26th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 IN THE INTEREST OF J.T.S. AND J.R.S.,              On Appeal from the 330th Judicial District
 CHILDREN                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-16-02901.
 No. 05-17-00204-CV                                 Opinion delivered by Justice Bridges.
                                                    Justices Evans and Whitehill participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee Yolanda Smith recover her costs of this appeal from
Jshaye Hendrix.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




   5                    LM LISA MATZ, Clerk